UNITED STATES DISTRICT COURT
                                                                                       FILED
                             FOR THE DISTRICT OF COLUMBIA                               SEP 3 0 2010
                                                                                  Clerk* u.s. oishct 4 Bankruptcy
                                                                                                       C Columbia
                                                                                 Courts for me D ~ S W of ~
DIALLOBE A. McDOUGALD,                        1
                                              1
               Plaintiff,                     )

                                                      Civil Action No.         10 1665
UNITED STATES OF AMEFUCA, et al.,             )
                                              1
               Defendants.                    )




        This matter comes before the court on review of plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The application will be granted and the complaint

will be dismissed.

        The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519,520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the